In a negligence action to recover damages for personal injuries, defendant, Harry Karp, appeals from an order of the Supreme Court, Kings County, dated June 18, 1979, which granted plaintiff’s motion for leave to increase the ad damnum clause of his complaint to the extent of increasing said clause to $75,000. Order reversed, with $50 costs and disbursements, and motion denied. In April, 1961 plaintiff was allegedly injured as a result of an assault which occurred in appellant’s bar doing business under the name of Pullman’s Bar and Grill, Inc. Plaintiff commenced this action in March, 1962 seeking to recover damages for those injuries. The ad damnum clause sought a recovery of $25,000 on each cause of action. Issue was joined by answer dated June 13, 1962. Seventeen years later, by order to show cause dated June 13, 1979, and at a time when the action was scheduled to proceed to trial, plaintiff moved to increase the ad *819damnum clause. In our view Trial Term erred in granting, in part, plaintiff's motion. The extraordinary and unexplained delay in making the application warrants its denial (see Koi v P. S. & M. Catering Corp., 15 AD2d 775). Gulotta, Cohalan and Martuscello, JJ., concur.